Allowable Subject Matter
	Claims 1-9, 11 and 13-20 are allowed.
	An Examiner’s statement of reasons for allowance is provided as follows.  
	As to claims 1, 16 and 19, the prior art of record fails to teach or suggest, either alone or in combination “one or more front dummy GOA units, arranged on one end of each of the one or more cascaded GOA units being arranged with one of the one or more front dummy GOA units, and the one of the one or more front dummy GOA units being configured to generate a trigger signal and output the trigger signal to the each of the one or more corresponding cascaded GOA units on which the one of the one or more front dummy GOA units being arranged; and one or more rear dummy GOA units, arranged on another end of each of the cascaded GOA units being arranged with one of the one or more rear dummy GOA units, and the one of the one or more rear dummy GOA units being configured to generate a reset signal and output the reset signal to the each of the one or more the corresponding cascaded GOA units on which the one of the one or more rear dummy GOA units being arranged; wherein each of the one or more cascaded GOA units sequentially comprises a GOA unit of a first stage to a GOA unit of a last stage, and a GOA unit of each of the first stage to the last stage is coupled to one of the plurality of scanning lines; wherein for each of the one or more cascaded GOA units, an output end of a GOA unit of a previous stage of the first stage to the last stage is connected to an input end of a GOA unit of a next stage of the first stage to the last stage, a reset end of the GOA unit of the previous stage is connected to an output end of the GOA unit of the next stage, an input end of the GOA unit of the first stage is configured to receive a trigger signal generated by one of the one or more front dummy 
	The dependent claims are also allowed for the same reasons.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEJOON AHN whose telephone number is (571)272-9528. The examiner can normally be reached 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on 571-272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/SEJOON AHN/Primary Examiner, Art Unit 2628